*131OPINION

Per Curiam:

After a jury trial, the appellant was convicted of the illegal possession of a cartridge or weapon capable of emitting tear gas (NRS 202.380), and was sentenced to pay a $500 fine.
The appellant contends that the definition of “tear gas,” as defined in NRS 202.370(2), and as applied in NRS 202.380, is unconstitutionally vague. Under the facts of this case, we find the contention to be unwarranted. Cf. Laney v. State, 86 Nev. 173, 466 P.2d 666 (1970); People v. Horner, 87 Cal.Rptr. 917, 920 (Cal.App. 1970). The record contains substantial evidence to support the appellant’s conviction and prove each and every element of the crime with which he was charged. Marshall v. State, 87 Nev. 536, 490 P.2d 1056 (1971); Harris v. State, 83 Nev. 404, 432 P.2d 929 (1967).
Affirmed.